Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is made between
THOMPSON CREEK METALS COMPANY USA, a corporation existing under the laws of the
Colorado (“Thompson Creek”), and S. SCOTT SHELLHAAS (“Executive”).

 

WHEREAS Thompson Creek wishes to continue to employ the Executive and the
Executive wishes to continue to be employed by Thompson Creek in connection with
the continuing operation of the business carried on by Thompson Creek and the
Parent (the “Business”).

 

AND WHEREAS Thompson Creek and the Executive wish to set out the terms of the
Executive’s Employment.

 

NOW THEREFORE IN CONSIDERATION OF the payment of the sum of $1.00, the covenants
and agreements contained in this Agreement, and other good and valuable
consideration, including the Executive’s continued Employment with Thompson
Creek, the receipt and sufficiency of which are hereby acknowledged, the Parties
agree as follows:

 

NOW THEREFORE IN CONSIDERATION OF the covenants and agreements contained in this
Agreement, and other good and valuable consideration including the Executive’s
Employment with Thompson Creek, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

DEFINITIONS

 

1.             In this Agreement, in addition to those terms defined above and
unless there is something in the subject matter inconsistent therewith, the
terms set forth below shall have the following corresponding meanings:

 

“Affiliate” means any Person which, directly or indirectly, controls or is
controlled by or is under common control with a Party, and the term “Affiliated”
has a corresponding meaning.  For the purposes of this Agreement “control” and
“controlled” shall have the meanings ascribed thereto in the Business
Corporations Act (Ontario).

 

“Agreement” means this agreement between the Parties.

 

“Board” means the Board of Directors of the Parent from time to time.

 

“Cause” shall be deemed to exist in the event the Executive:

 

(a)           engages in conduct which is detrimental to the reputation of
Thompson Creek or any of its Affiliates, including the Parent, in any material
respect; or

 

--------------------------------------------------------------------------------


 

(b)           has committed an act of fraud or material dishonesty in connection
with his Employment or the Business; or

 

(c)           has committed a material violation of applicable securities
legislation; or

 

(d)           materially breaches his duties under this Agreement, including
without limitation the provisions of paragraph 6 or the Policies; or

 

(e)           otherwise engages in conduct that is deemed to constitute cause
under common law.

 

“Change of Control” means the occurrence of any one or more of the following
events:

 

(a)           less than 50% of the Board being composed of Continuing Directors;

 

(b)           any Person, entity or group of Persons or entities acting jointly
or in concert (an “Acquiror”) acquires or acquires control (including, without
limitation, the right to vote or direct the voting) of Voting Securities of the
Parent which, when added to the Voting Securities owned of record or
beneficially by the Acquiror or which the Acquiror has the right to vote or in
respect of which the Acquiror has the right to direct the voting, would entitle
the Acquiror and/or associates and/or affiliates of the Acquiror (as such terms
are defined in the Securities Act) to cast or to direct the casting of 30% or
more of the votes attached to all of the Parent’s outstanding Voting Securities
which may be cast to elect directors of the Parent or the successor corporation
(regardless of whether a meeting has been called to elect directors);

 

(c)           the shareholders of the Parent approve all necessary resolutions
required to permit any Person to accomplish the result set forth in paragraph
(b), above, even if the securities have not yet been issued to or transferred to
that Person;

 

(d)           the Parent shall sell or otherwise transfer, including by way of
the grant of a leasehold interest or joint venture interest (or one or more
subsidiaries of the Parent shall sell or otherwise transfer, including without
limitation by way of the grant of a leasehold interest or joint venture
interest) property or assets (i) aggregating more than 50% of the consolidated
assets (measured by either book value or fair market value) of the Parent and
its subsidiaries as of the end of the most recently completed financial year of
the Parent or (ii) which during the most recently completed financial year of
the Parent generated, or during the then current financial year of the Parent
are expected to generate, more than 50% of the consolidated operating income or
cash flow of Parent and its subsidiaries, to any other Person or Persons (other
than one or more Affiliates of the Parent), in which case the Change of Control
shall be deemed to occur on the date of transfer of the assets representing one
dollar more than 50% of the

 

2

--------------------------------------------------------------------------------


 

consolidated assets in the case of clause (i) or 50% of the consolidated
operating income or cash flow in the case of clause (ii), as the case may be;

 

(e)           the shareholders of the Parent approve all necessary resolutions
required to permit any Person to accomplish the result set forth in paragraph
(d), above; or

 

(f)            in the event the Parent:

 

(i)            becomes insolvent or generally not able to pay its debts as they
become due;

 

(ii)           admits in writing its inability to pay its debts generally or
makes a general assignment for the benefit of creditors;

 

(iii)          institutes or has instituted against it any proceeding seeking:

 

a.             to adjudicate it as bankrupt or insolvent;

 

b.             liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors including any plan
or compromise or arrangement or other corporate proceeding involving or
affecting its creditors; or

 

c.             the entry of an order for the relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its properties and assets, and in the case of any such proceeding instituted
against it (but not instituted by it), either the proceeding remains undismissed
or unstayed for a period of thirty (30) days, or any of the actions sought in
such proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its properties and assets) occurs; or

 

(iv)          takes any corporate action to authorize any of the above actions.

 

For the purposes of the foregoing, “Voting Securities” means Common Shares and
any other shares entitled to vote for the election of directors and shall
include any security, whether or not issued by the Parent, which are not shares
entitled to vote for the election of directors but are convertible into or
exchangeable for shares which are entitled to vote for the election of directors
including any options or rights to purchase such shares or securities.

 

3

--------------------------------------------------------------------------------


 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Shares” means the common shares in the capital of the Parent.

 

“Continuing Director” means either:

 

(a)           an individual who is a member of the Board on the date this
Agreement is executed by the Parties; or

 

(b)           an individual who becomes a member of the Board, subsequent to the
date this Agreement is executed by the Parties, with the agreement of at least a
majority of the Continuing Directors who are members of the Board at the date
that the individual became a member of the Board.

 

“Employment” means the employment of the Executive in connection with the
Business and in accordance with the terms and conditions of this Agreement.

 

“Parent” means Thompson Creek Metals Company Inc., a corporation existing under
the laws of the Province of British Columbia, Canada.

 

“Party” means a party to this Agreement, and “Parties” has a similar extended
meaning.

 

“Person” includes any individual, partnership, joint venture, trust,
unincorporated organization or any other association, corporation, or any
government or any department or agency thereof.

 

“Policies” mean the Thompson Creek Code of Conduct, which as of the date hereof
includes the Code of Ethics and Business Practices, Standards of Conduct,
Environmental, Health and Safety Policy, Insider Trading and Corporate
Communications Policy, Antitrust Guidelines, and Whistleblower Policy, and all
other Thompson Creek policies and procedures, all of which are incorporated by
reference in and form part of this Agreement, and including such amendments
thereto as may occur from time to time.

 

“Securities Act” means the Securities Act (Ontario).

 

“Termination” or “Termination of Employment” or “Termination of the Executive’s
Employment” or any similar variation thereof shall, for purposes of any payment
to be made to Executive, be interpreted to mean “separation from service” within
the meaning provided under Treasury Regulation section 1.409A-1(h); provided,
however, that the use of the term “Termination” does not mean that any payment
is necessarily due to the Executive.

 

“Treasury Regulation” means a regulation issued under the Code.

 

“Triggering Event” means any one of the following events which occurs without
the express agreement in writing of the Executive:

 

4

--------------------------------------------------------------------------------


 

(a)           a material adverse change in any of the duties, powers, rights,
discretion, prestige, salary, benefits, perquisites of the Executive as they
exist, and with respect to financial entitlements, the conditions under and
manner in which they were payable, immediately prior to the Change of Control;

 

(b)           a material diminution of the title of the Executive as it exists
immediately prior to the Change of Control;

 

(c)           a change in the person or body to whom the Executive reports
immediately prior to the Change of Control, except if such person or body is of
equivalent rank or stature or such change is as a result of the resignation or
removal of such person or the persons comprising such body, as the case may be,
provided that this shall not include a change resulting from a promotion in the
normal course of business; or

 

(d)           a material change in the hours during or location at which the
Executive is regularly required to carry out the terms of his Employment, or a
material increase in the amount of travel the Executive is required to conduct
as described in paragraph 5.

 

AGREEMENT TO EMPLOY

 

2.             Thompson Creek agrees to employ the Executive in connection with
the Business on the terms and conditions set out herein and the Executive agrees
to accept Employment on such terms.

 

TERM

 

3.             The term of this Agreement and the Executive’s Employment shall
be for an indefinite period, provided that:

 

(a)           Thompson Creek may terminate this Agreement and the Executive’s
Employment at any time as set out in paragraphs 15 (With Cause), 16 (Without
Cause) and 19 (Disability) hereof;

 

(b)           the Executive may terminate this Agreement and the Executive’s
Employment at any time as set out in paragraph 18 (Resignation/Retirement)
hereof;

 

(c)           Thompson Creek or the Executive may terminate this Agreement and
the Executive’s Employment upon the occurrence of a Change of Control as set out
in paragraph 17 (Change of Control) hereof; or

 

(d)           this Agreement and the Executive’s Employment are automatically
terminated when the Executive dies as set out in paragraph 20 (Death) hereof.

 

5

--------------------------------------------------------------------------------


 

DUTIES AND RESPONSIBILITIES

 

4.             The Executive shall serve as President and Chief Operating
Officer and shall perform such duties and assume such responsibilities inherent
in and consonant with his position as an executive of Thompson Creek, and
further will perform such reasonable additional duties and responsibilities as
the Chief Executive Officer may require and assign to him including serving as
an officer of Affiliates, including the Parent, of Thompson Creek at no
additional compensation.  The Executive shall report to the Chief Executive
Officer of Thompson Creek.  The Executive’s regular place of Employment shall be
Thompson Creek’s offices in Littleton, Colorado.

 

5.             The Executive shall at all times act in compliance with the
Policies, and be committed to safety and his contribution to Thompson Creek and
its Affiliates, including the Parent, as a whole.  The Executive acknowledges
that his Employment will entail frequent travel to places including where the
Parent and its Affiliates have operations, other than his regular place of
Employment.

 

CONFLICT OF INTEREST/DUTY OF LOYALTY

 

6.                             (a)           The Executive agrees to devote all
of his working time during his Employment to the Business and shall not engage
or have an interest in any other enterprise, occupation or profession, directly
or indirectly, or become a principal, agent, director, officer or employee of
another company, firm or Person, as applicable, which will or may interfere with
or conflict with the Executive’s duties and responsibilities hereunder without
the written approval, not to be unreasonably withheld, of the Chief Executive
Officer.

 

(b)           If Thompson Creek determines that the Executive is in breach of
this provision and such breach is capable of cure, it shall provide written
notice of the breach and afford the Executive 10 days to cure the breach. 
Failure by the Executive to cure the breach within such 10-day period shall
constitute Cause for Termination of the Executive’s Employment.  In the event of
breach not capable of cure, the breach by the Executive of this provision shall
constitute immediate grounds for Termination of the Executive’s Employment for
Cause.

 

CONFIDENTIALITY AND NON-SOLICITATION

 

7.                             (a)           The Executive agrees to keep the
affairs of the Business, financial and otherwise, strictly confidential and
shall not disclose the same to any Person, company or firm, directly or
indirectly, during or after his Employment by Thompson Creek except as
reasonably necessary to carry out his Employment duties or as otherwise
authorized in writing by the Chief Executive Officer or the Board or an
authorized committee thereof.  The Executive agrees not to use such information,
directly or indirectly, for his own interests, or any interests other than those
of the

 

6

--------------------------------------------------------------------------------


 

Business, whether or not those interests conflict with the interests of the
Business, during or after his Employment by Thompson Creek.  The Executive
agrees that all trade secrets, trade names, financial information, client
information, client files and processing and marketing techniques, mineral
properties, mineral exploration data or information or mining or exploration
proposals relating to the Business or disclosed to the Executive in the course
of his Employment shall become, on execution of this Agreement, and shall be
thereafter, as the case may be, the sole property of Thompson Creek whether
arising before or after the execution of this Agreement.

 

(b)           The Executive covenants and agrees with Thompson Creek that he
will not, at any time during the term of this Agreement and for a period of
twenty-four (24) months thereafter, without the prior written consent of
Thompson Creek, either directly or indirectly solicit (for the purposes of
enticing away from Thompson Creek or its Affiliates), interfere with or endeavor
to entice away from Thompson Creek or its Affiliates any customer, supplier or
employee of or consultant to Thompson Creek or its Affiliates.

 

REMUNERATION

 

8.             The Executive shall be remunerated as follows during the term of
this Agreement:

 

(a)           initial base salary of US $410,000 per annum payable bi-weekly
less any amount paid to the Executive pursuant to any other employment or
consulting agreement or arrangement between the Executive and Thompson Creek or
any of its Affiliates, and to be reviewed annually by the Board but in any event
shall not be less than the previous year’s base salary;

 

(b)           all benefits generally provided to executives of Thompson Creek
effective as of the date of this Agreement, or such other benefits that may be
generally provided to executives of Thompson Creek from time to time on terms
determined by the Board or its designee, subject to the regular eligibility
requirements with respect to each of such benefit plans or programs;

 

(c)           an annual premium for basic life and accidental death and
dismemberment insurance for coverage up to the amount of $250,000; and

 

(d)           five (5) weeks of vacation earned each year (hereinafter referred
to as a “Vacation Year”).  Such amount shall be prorated for the Executive’s
first partial year of Employment; thereafter, the Executive’s Vacation Year
shall commence on January 1 and end on December 31 of the same year.

 

7

--------------------------------------------------------------------------------


 

Vacation must be taken in the Vacation Year in which it is earned.  If less than
two weeks of vacation are taken in any Vacation Year, then two weeks of unused
vacation time from that Vacation Year shall be carried forward into the next
Vacation Year; provided, however, Executive shall never have more than seven
(7) weeks of vacation in Executive’s vacation bank.  All other unused vacation
shall be forfeited.  Executive shall be paid upon Termination of Employment for
any unused vacation then existing in his vacation bank, but shall not be paid
for vacation that was previously forfeited.

 

(e)           If the Executive’s Employment is terminated without Cause pursuant
to paragraph 16, due to retirement at age 62 or older pursuant to paragraph 18,
due to a Change of Control pursuant to paragraph 17, due to disability pursuant
to paragraph 19, or due to death pursuant to paragraph 20, the Executive shall
be paid the equivalent of four weeks of base salary at the Executive’s then
existing base salary multiplied by the number of years that the Executive has
been employed by Thompson Creek (the “Severance Payment”).  Any Employment for a
portion of a year will entitle the Executive to a prorated amount for that
year.  The Severance Payment shall be paid within sixty days of the Executive’s
Termination of Employment.  The Executive shall only be paid the Severance
Payment if the Executive has signed a general release of claims in a form
satisfactory to Thompson Creek, similar to the form of general release attached
hereto as Exhibit A; provided, however, that no general release shall be
required if Executive’s Termination is due to death.  If the Executive does not
sign a general release within sixty days of Termination of Employment, the
Severance Payment shall not be paid to Executive.  If Executive is terminated
for Cause pursuant to paragraph 15, or resigns pursuant to paragraph 18 (other
than a retirement at age 62 or older), no Severance Payment shall be paid to
Executive.

 

9.             The Executive shall be eligible to participate in the Parent’s
Performance Bonus Plan, as it may be amended from time to time at the sole
discretion of the Parent.

 

10.           The Executive shall be entitled to participate in the Thompson
Creek Metals Company Inc. 2010 Long-Term Incentive Plan, as it may be amended
from time to time.  The Executive may be granted from time to time, at the sole
discretion of the Board, any form of compensation permitted under the 2010
Long-Term Incentive Plan.

 

12.           All payments required to be made under this Agreement are subject
to statutory deductions, as applicable, including without limitation for income
and payroll taxes.

 

13.           (a)           Notwithstanding any other provision in this
Agreement, if (i) on the date of Termination of Executive’s Employment with
Thompson Creek, any of the Parent’s stock is publicly traded on an established
securities market or otherwise (within the meaning of Code section
409A(a)(2)(B)(i)), and (ii) as a result of such Termination, Executive would
receive any payment

 

8

--------------------------------------------------------------------------------


 

under this Agreement that, absent the application of this provision, would be
subject to additional tax imposed pursuant to Code section 409A(a) as a result
of the application of Code section 409A(a)(2)(B)(i), then such payment shall be
payable on the date that is the earliest of (x) six (6) months after Executive’s
Termination date, (y) Executive’s death or (z) such other date as will not
result in such payment being subject to Code section 409A sanctions.

 

(b)           It is the intention of the Parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Code section 409A.  Each amount to be paid or benefit to be provided
to Executive shall be construed as a separate payment for purposes of Code
section 409A to the fullest extent permitted therein.  To the extent such
potential payments or benefits could become subject to such section, Thompson
Creek shall cooperate to amend the Agreement with the goal of giving the
Executive the applicable economic benefits in a manner that does not result in
such sanctions being imposed.  Thompson Creek does not guarantee or warrant that
such cooperation will result in such sanctions not being imposed.

 

(c)           Except as otherwise permitted under Code section 409A, Thompson
Creek shall not accelerate or defer any payment under this Agreement.

 

REIMBURSEMENT OF EXPENSES

 

14.           All the Executive’s reasonable expenses related to the Business
will be reimbursed upon the submittal by the Executive of an expense report with
appropriate supporting documentation to Thompson Creek.

 

TERMINATION BY EMPLOYER WITH CAUSE

 

15.           This Agreement and the Executive’s Employment may be terminated by
Thompson Creek summarily and without notice, and without payment of any
performance bonus, Severance Payment, Without Cause Payment, Change of Control
Payment, benefits, damages or any other sums or payments whatsoever, except for
unused vacation as provided in paragraph 8 and except as otherwise required by
law, in the event that there is Cause for Termination of the Executive’s
Employment.

 

TERMINATION BY EMPLOYER WITHOUT CAUSE

 

16.           Despite the Term of this Agreement and the Executive’s Employment
set forth in paragraph 3:

 

(a)           This Agreement and the Executive’s Employment may be terminated
without Cause on notice by Thompson Creek to the Executive, in which case
Thompson Creek shall pay the Executive, within sixty days of the

 

9

--------------------------------------------------------------------------------


 

Executive’s Termination:  a lump sum equal to 24 months’ base salary (the
“Without Cause Payment”) in effect on the date that the notice of Termination is
given (“Notice Date”); plus the Severance Payment as provided for in paragraph
8; plus accrued but unused vacation as of the Notice Date; plus a prorated bonus
payment based on actual company performance; plus a lump sum equivalent of 24
multiplied by the last monthly premium amount that Thompson Creek paid on the
Executive’s behalf for long-term disability insurance before the Termination of
the Executive’s Employment, all of which amounts are less required withholdings.

 

(b)           Any equity awards granted by the Board pursuant to the 2010
Long-Term Incentive Plan which would have vested during the 24 months following
the Notice Date shall vest on the Notice Date and, in the case of stock options,
shall remain exercisable until the earlier of (i) the termination date of such
option or (ii) the date which is twenty-four (24) months from the Notice Date
notwithstanding the provisions of any agreement or plan.

 

(c)           Upon Termination of the Executive’s Employment pursuant to this
paragraph 16, Executive shall be entitled to elect to continue coverage for
himself (and his eligible dependents who were receiving coverage immediately
prior to Termination), for up to twenty-four (24) months following Employment
Termination, under the medical and dental plans of Thompson Creek in which
Executive was participating immediately prior to such Employment Termination. 
Executive’s cost for such coverage shall be (i) the applicable COBRA premium for
such coverage (which cost shall be applicable during the eighteen (18) month
period following Termination) and (ii) the monthly cost determined by Thompson
Creek for Executive’s coverage (which cost shall be applicable following
expiration of the 18 month COBRA period).  Thompson Creek shall pay to Executive
at the end of each applicable month following Termination, an amount in a lump
sum equal to 140% of the Executive’s monthly cost for all such coverage (based
upon the rates in effect on the date of Termination, reduced by the applicable
monthly premium paid by active employees, and assuming a five percent (5%)
increase in such cost for the period from months 13 to month 24), which amount
shall be paid notwithstanding whether or to what extent Executive elects
continued coverage.  For the avoidance of doubt, the Parties acknowledge that
Executive’s right to elect COBRA coverage is not subject to execution of a
release.  The monthly payments and coverage described in this paragraph shall
cease upon the Executive’s obtaining or being eligible to obtain alternate
coverage under the terms of any new employment.

 

(d)           If the Executive elects to convert the life and accidental death
and dismemberment insurance policy to an individual policy upon Termination of
Employment pursuant to this paragraph 16, Thompson Creek shall pay

 

10

--------------------------------------------------------------------------------


 

to the Executive, by the end of each month, the Executive’s cost to continue
such individual policy, so long as the Executive maintains the individual policy
and provides proof of each monthly payment to Thompson Creek, but in no event
shall Thompson Creek pay such amount to Executive beyond the second anniversary
of the Executive’s Termination date.

 

(e)           The Executive shall only be paid the payments provided for in this
paragraph 16 if the Executive has signed a general release of claims in a form
satisfactory to Thompson Creek, similar to the form of general release attached
hereto as Exhibit A.  If the Executive does not sign a general release within 60
days of Termination of Employment, no payments shall vest and no payments shall
be made to Executive pursuant to this paragraph 16.

 

(f)            Notwithstanding paragraph 17, if the Executive receives the
payments provided for in this paragraph 16, the Executive is not entitled to any
payments pursuant to paragraph 17.

 

CHANGE OF CONTROL

 

17.           (a)           If at any time during the term of this Agreement
there is a Change of Control and within 120 days of such Change of Control, the
Executive elects to terminate this Agreement and his Employment by providing
Thompson Creek with written notice, which Termination shall be effective on any
date that the Executive provides in the written notice to Thompson Creek
(provided such date is within 120 days of such Change of Control), then the
Executive shall be entitled to receive what is set forth in paragraph (c) below.

 

(b)          If at any time during the term of this Agreement there is any
Change of Control and within twelve (12) months of such Change of Control (or in
anticipation of a Change of Control), Thompson Creek gives written notice of
termination of this Agreement and the Executive’s Employment for any reason
other than Cause, or a Triggering Event occurs and the Executive elects to
terminate this Agreement and his Employment by providing Thompson Creek with
written notice which Termination shall be effective on any date that the
Executive provides in the written notice to Thompson Creek (provided such date
is within twelve (12) months of such Change of Control), then the Executive
shall be entitled to receive what is set forth in paragraph (c) below.

 

(c)           Subject to paragraphs (a) and (b) above, the Executive shall be
entitled to receive from Thompson Creek within sixty (60) days of Termination of
the Executive’s Employment the following:

 

11

--------------------------------------------------------------------------------


 

(i)           a lump sum equal to 36 months’ base salary in effect on the date
of the Executive’s Termination (the “Change of Control Payment”); plus a
Severance Payment pursuant to paragraph 8; plus any unused vacation then
existing in the Executive’s vacation bank upon Termination of Employment, but
the Executive shall not be paid for vacation that was previously forfeited; plus
a prorated bonus payment if such payment is provided for in accordance with the
Performance Bonus Guidelines, as they may be amended from time to time; plus a
lump sum equivalent of 36 multiplied by the last monthly premium amount that
Thompson Creek paid on the Executive’s behalf for long-term disability insurance
before the Termination of the Executive’s Employment, all amounts of which are
less required withholdings.

 

(ii)           Any equity awards granted by the Board pursuant to the 2010
Long-Term Incentive Plan which would have vested during the 36 months following
the date on which Thompson Creek gives notice to the Executive under paragraph
17(b) or the Executive gives notice to Thompson Creek of his election under
paragraph 17(a) or (b), as the case may be, (the “Change Notice Date”) shall
vest on the Change Notice Date and, in the case of stock options, shall remain
exercisable until the earlier of (A) the termination date of such option or
(B) the date which is thirty-six (36) months from the Change Notice Date,
notwithstanding the provisions of any agreement or plan.

 

(iii)          Upon Termination of Executive’s Employment pursuant to this
paragraph 16, Executive shall be entitled to elect to continue coverage for
himself (and his eligible dependents who were receiving coverage immediately
prior to Termination), for up to thirty-six (36) months following Employment
Termination, under the medical and dental plans of Thompson Creek in which
Executive was participating immediately prior to such Employment Termination. 
Executive’s cost for such coverage shall be (i) the applicable COBRA premium for
such coverage (which cost shall be applicable during the eighteen (18) month
period following Termination) and (ii) the monthly cost determined by Thompson
Creek for Executive’s coverage (which cost shall be applicable following
expiration of the 18 month COBRA period).  Thompson Creek shall pay to Executive
at the end of each applicable month following Termination, an amount in a lump
sum equal to 140% of the Executive’s monthly cost for all such coverage (based
upon the rates in effect on the date of Termination, reduced by the applicable
monthly premium paid by active employees, and assuming a five percent (5%)
increase in such cost for the period from months 13 to month 36), which amount
shall be paid notwithstanding whether or to what extent Executive elects
continued coverage.  For the

 

12

--------------------------------------------------------------------------------


 

avoidance of doubt, the Parties acknowledge that Executive’s right to elect
COBRA coverage is not subject to execution of a release.  The monthly payments
and coverage described in this paragraph shall cease upon the Executive’s
obtaining or being eligible to obtain alternate coverage under the terms of any
new employment.

 

(iv)          If the Executive elects to convert the life and accidental death
and dismemberment insurance policy to an individual policy upon Termination of
Employment pursuant to this paragraph 17, Thompson Creek shall pay to the
Executive, by the end of each month, the Executive’s cost to continue such
individual policy, so long as the Executive maintains the individual policy and
provides proof of each monthly payment to Thompson Creek, but in no event shall
Thompson Creek pay such amount to Executive beyond the third anniversary of the
Executive’s Termination date.

 

(v)           The Executive shall only be paid the payments provided for in this
paragraph 17 if the Executive has signed a general release of claims in a form
satisfactory to Thompson Creek, similar to the form of general release attached
hereto as Exhibit A.  If the Executive does not sign a general release within 60
days of Termination of Employment, payment shall not vest and shall not be paid
to Executive and no payments shall be made pursuant to this paragraph 17.

 

(vi)          Notwithstanding paragraph 16, if the Executive receives the
payments provided for in this paragraph 17, the Executive is not entitled to any
payments pursuant to paragraph 16.

 

RESIGNATION/RETIREMENT

 

18.           Subject to paragraph 17, this Agreement and the Executive’s
Employment may be terminated on notice by the Executive to Thompson Creek by
giving ninety (90) days’ written notice.  Should the Executive terminate this
Agreement and Executive’s Employment, the Executive shall not be entitled to any
performance bonus, Severance Payment, Without Cause Payment, Change of Control
Payment, benefits, damages or any other payments or sums whatsoever, except for
unused vacation as provided in paragraph 8 and except as otherwise required by
law; provided, however, that should the Executive terminate this Agreement and
the Executive’s Employment pursuant to this paragraph 18, Thompson Creek in its
sole discretion may designate an effective date of the Executive’s Termination
of Employment earlier than the 90th day and shall pay the Executive the
equivalent number of days base salary in lieu of notice.  Such amount shall be
payable upon Thompson Creek’s next regularly scheduled payday.

 

13

--------------------------------------------------------------------------------


 

In addition, if the Executive has given ninety (90) days’ written notice to
Thompson Creek and the effective date of Executive’s Termination is on a date on
which the Executive is or will be age 62 or older, the Executive shall be paid,
within sixty days of the Executive’s Termination, a Severance Payment pursuant
to paragraph 8, provided that the Executive has signed a general release of
claims in a form satisfactory to Thompson Creek, similar to the form of general
release attached hereto as Exhibit A.  If the Executive does not sign a general
release within 60 days of Termination of Employment, the Severance Payment shall
not vest and shall not be paid to Executive.  If Thompson Creek designates an
effective date earlier than the date on which the Executive is or will be age 62
or older, such earlier effective date will not affect the Executive’s
eligibility to receive the Severance Payment.

 

DISABILITY

 

19.           If the Executive suffers a physical or mental impairment that
renders the Executive unable to perform the essential functions of the
Executive’s position, Thompson Creek may deem Executive’s Employment and this
Agreement to have been Terminated, consistent with applicable law.  The
Executive’s eligibility for long-term disability and other such benefits, if
any, will be determined pursuant to the applicable benefit plans or programs
and/or applicable law.  The Executive shall be paid for any unused vacation
pursuant to paragraph 8.  The Executive shall also be paid a pro-rated bonus
upon Termination, if a bonus otherwise would have been awarded to the Executive
had he remained employed, with payment to be made at the time the bonus would
have been paid to Executive had he remained employed.  The Executive shall also
be paid, within sixty days of the Executive’s Termination, a Severance Payment
pursuant to paragraph 8, provided that the Executive has signed a general
release of claims in a form satisfactory to Thompson Creek, similar to the form
of general release attached hereto as Exhibit A.  If the Executive does not sign
a general release within 60 days of Termination of Employment, the Severance
Payment shall not vest and shall not be paid to Executive.

 

DEATH

 

20.           Should this Agreement and the Executive’s Employment Terminate by
virtue of the Executive’s death, a pro-rated bonus shall be paid to the
Executive’s beneficiary, as designated by the Executive, if a bonus otherwise
would have been awarded to the Executive had he not died, with payment to be
made at the time the bonus would have been paid to Executive had he remained
employed.  The only other payments due to the Executive’s beneficiary shall be
for any earned compensation, any unused vacation and the Severance Payment as
provided in paragraph 8, and as otherwise required by law.

 

COOPERATION WITH RESPECT TO INVESTIGATIONS, CLAIMS OR LITIGATION.

 

21.           During Executive’s employment and at all times thereafter, should
Thompson Creek become involved in any investigation, claim or litigation
relating to or arising out

 

14

--------------------------------------------------------------------------------


 

of Executive’s past, present, or future duties with Thompson Creek or with
respect to any matters of which Executive has knowledge, Executive agrees to
fully, truthfully and in good faith, cooperate with Thompson Creek with respect
to such investigation, claim or litigation.  Subject to the provisions of
applicable law, and provided that such investigation, claim or litigation is not
the result of the Executive engaging in business practices which qualify as
Cause under this Agreement, Thompson Creek shall reimburse Executive for
reasonable out-of-pocket expenses incurred to provide such cooperation, and
shall provide hourly compensation at a rate not to exceed the equivalent hourly
rate of Executive’s base salary at Termination for each hour of Executive’s time
spent in such cooperation not including travel.

 

DETERMINATION OF BENEFITS UNDER CODE SECTION 280G

 

22.           In the event that any payment or benefits received or to be
received by Executive pursuant to this Agreement (“Benefits”) would
(a) constitute a “parachute payment” within the meaning of Code section 280G,
and (b) but for this subsection, would be subject to the excise tax imposed by
Code section 4999, or any comparable successor provisions (the “Excise Tax”),
then the Benefits shall be either: (i) provided to Executive in full, or
(ii) provided to Executive as to such lesser extent which would result in no
portion of such Benefits being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable federal, state, local and
foreign income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of Benefits, notwithstanding that all or some portion of such
Benefits may be taxable under the Excise Tax.  To the extent Benefits need to be
reduced pursuant to the preceding sentence, reductions shall come from taxable
amounts before non-taxable amounts and beginning with the payments otherwise
scheduled to occur soonest.  Executive agrees to cooperate fully with Thompson
Creek to determine the benefits applicable under this paragraph.

 

SEVERABILITY

 

23.           The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision,
and any invalid provision will be modified to the extent necessary to make it
enforceable, or if not possible, will be severed from this Agreement.

 

GOVERNING LAW

 

24.           This Agreement shall be governed by and shall be considered,
interpreted and enforced in accordance with the laws of Colorado, except and
only to the extent that specific laws of Canada are referenced in this
Agreement.  The Executive hereby agrees to the exclusive jurisdiction of the
courts of Colorado in the event of a dispute between Thompson Creek and the
Executive.

 

15

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

25.           This Agreement inures to the benefit of and is binding upon the
Executive, as well as Thompson Creek, Parent, and the successors and/or assigns
of each.  Executive hereby consents to Thompson Creek’s or Parent’s assignment
of any and all of its interests in this Agreement.

 

RECOURSE ON BREACH

 

26.           The Executive acknowledges that damages would be an insufficient
remedy for a breach of this Agreement and agrees that Thompson Creek and the
Parent may apply for and obtain any relief available to it in a court of law or
equity, including injunctive relief, to restrain breach or threat of breach of
this Agreement or to enforce the covenants contained herein, and, in particular,
the covenants contained in paragraph 7 herein, in addition to rights Thompson
Creek and the Parent may have to damages arising from said breach or threat of
breach.  The Executive hereby waives any defenses the Executive may or can have
to strict enforcement of this Agreement by Thompson Creek and the Parent. 
Furthermore, the Executive acknowledges and agrees that the Executive’s
obligations to Thompson Creek and its Affiliates, including the Parent, under
this Agreement are material to Thompson Creek’s willingness to provide
Termination and other benefits to the Executive and, without prejudice to any
other rights Thompson Creek and the Parent may have, a breach by the Executive
of such obligations will constitute cause for Thompson Creek or the Parent to
cease making any payments and providing such other benefits.

 

WAIVER OF BREACH

 

27.           The waiver by Thompson Creek of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by the
Executive.

 

HEADINGS

 

28.           All headings in this Agreement are for convenience only and shall
not be used for the interpretation of this Agreement.

 

INDEPENDENT LEGAL ADVICE

 

29.           The Executive agrees that the Executive has had independent legal
advice or the opportunity to receive same in connection with the execution of
this Agreement and has read this Agreement in its entirety, understands its
contents and is signing this Agreement freely and voluntarily, without duress or
undue influence from any party.  The Parties agree that no part of this
Agreement should be construed against either Party on the basis of authorship.

 

16

--------------------------------------------------------------------------------


 

NOTICE

 

30.           Any notice required or permitted to be made or given under this
Agreement to either Party shall be in writing and shall be sufficiently given if
delivered personally, or if sent by prepaid registered mail to the intended
recipient of such notice at:

 

(a)           in the case of Thompson Creek, to:

 

Thompson Creek Metals Company USA

Attn:       Chief Executive Officer

26 West Dry Creek Circle, Suite 810

Littleton, Colorado  80120

U.S.A.

 

(b)          in the case of the Executive, to the last address on file with
Thompson Creek:

 

or at such other address as the Party to whom such writing is to be given shall
provide in writing to the Party giving the said notice.  Any notice delivered
personally to the Party to whom it is addressed shall be deemed to have been
given and received on the day it is so delivered or, if such day is not a
business day, then on the next business day following any such day.  Any notice
mailed shall be deemed to have been given and received on the fifth business day
following the date of mailing.

 

ACKNOWLEDGEMENTS

 

31.           By accepting employment with Thompson Creek, the Executive
acknowledges and consents to:

 

(a)                                  Thompson Creek monitoring the Executive’s
access to and use of Thompson Creek’s electronic media services (including but
not limited telephones, computers, blackberries, and other electronic devices)
in order to ensure that the use of such services is in compliance with Thompson
Creek’s Policies and is not in violation of any applicable laws.  The Executive
acknowledges and agrees that he has no expectation of privacy with respect to
such services; and

 

(b)                                 The Executive complying with Thompson
Creek’s obligations to report improper or illegal conduct by any director,
officer, employee or agent of Thompson Creek or its Affiliates, including the
Parent, under any applicable securities, criminal or other law, which may
include reporting conduct of the Executive.

 

17

--------------------------------------------------------------------------------


 

GUARANTEE OF PAYMENT

 

32.           In the event Thompson Creek is unable to meet its financial
obligations under the terms of this Agreement, the Parent agrees to assume such
obligations to the extent owing and not satisfied.  Such guarantee is not
intended to and does not increase the amount of any obligations under the terms
of this Agreement.  Notwithstanding any other provision in this Agreement,
Executive shall not be a compensated employee of the Parent by virtue of this
Agreement.

 

SURVIVAL

 

33.           Paragraphs 7, 21, 22, 23, 24, 25, 26, 27, 32, 33, 34, and 36 shall
survive the Termination of this Agreement and the Executive’s Employment and
shall continue in full force and effect according to their terms.

 

ENTIRE AGREEMENT

 

34.           As of its date of execution below, this Agreement supersedes all
prior agreements, whether written or oral, express or implied between the
Parties, and constitutes the entire agreement between the Parties; provided
that, to the extent the Parties shall enter into a separate indemnification
agreement, such indemnification agreement shall be incorporated into and form
part of this Agreement.  The Parties agree that there are no other collateral
agreements or understandings between them except as set out in this Agreement.

 

AMENDMENT

 

35.           This Agreement may be amended only in writing signed by the
Parties.

 

PAYMENT PURSUANT TO RELEASE

 

36.           Notwithstanding anything to the contrary in this Agreement, in the
event that a payment to be made under this Agreement provides for the deferral
of compensation pursuant to section 409A of the Code and is pursuant to this
Agreement to be made to Executive within sixty days of the Executive’s
Termination of Employment but only upon the execution (and, if applicable, the
nonrevocation) of a general release, then, if such sixty-day period begins in
one taxable year of Executive and ends in a subsequent taxable year of
Executive, such payment shall only be made in such subsequent taxable year.

 

18

--------------------------------------------------------------------------------


 

The Parties hereto have duly executed this Agreement.

 

 

THOMPSON CREEK METALS COMPANY USA

 

S. SCOTT SHELLHAAS

 

 

 

/s/ Kevin Loughrey

 

/s/ S. Scott Shellhaas

Kevin Loughrey

 

Signature

 

 

 

May 23, 2011

 

May 23, 2011

Date

 

Date

 

 

 

 

 

 

THOMPSON CREEK METALS COMPANY INC., ONLY AS TO THE GUARANTEE IN PARAGRAPH 32

 

 

 

 

 

/s/ Kevin Loughrey

 

 

Kevin Loughrey

 

 

 

 

 

May 23, 2011

 

 

Date

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT

 

This Confidential Waiver and Release Agreement (“Agreement”) is entered into
between S. Scott Shellhaas (“Executive”) and Thompson Creek Metals Company USA
(“Thompson Creek”).  For the purpose of this Agreement, the term “Thompson
Creek” includes any company or affiliate related to Thompson Creek Metals
Company USA, in the past or present, including but not limited to Thompson Creek
Metals Company Inc.; the past and present officers, directors, executives,
employees, shareholders, attorneys, agents and representatives of Thompson
Creek; any present or past executive or employee benefit plan sponsored by
Thompson Creek and/or the officers, directors, trustees, administrators,
executives, employees, attorneys, agents and representatives of such plan; and
any person who acted on behalf of Thompson Creek or on instruction from Thompson
Creek.

 

Executive and Thompson Creek agree as follows:

 

1.             Executive’s Termination of Employment.  Executive’s employment
with Thompson Creek was terminated effective                     , 20    .

 

2.             Executive’s Continuing Obligations to Thompson Creek and
Agreement Not to Disparage Thompson Creek.  Executive acknowledges and agrees
that Executive has, and will abide by, continuing obligations to Thompson Creek,
including the obligations set forth in Executive’s Amended and Restated
Employment Agreement.

 

Executive further acknowledges and agrees that by reason of Executive’s position
with Thompson Creek, Executive was given access to confidential information,
including trade secret information, with respect to the business affairs of
Thompson Creek.  Executive represents that Executive has held all such
information confidential and will continue to do so.  Executive has not retained
any confidential information or documents, including but not limited to trade
secret information, obtained as a result of or in connection with Executive’s
employment.  Further, Executive will not defame, slander or otherwise disparage
Thompson Creek, its business, or its representatives.

 

3.             Consideration for Executive.  Executive acknowledges and agrees
that Thompson Creek has paid Executive all amounts, and has provided Executive
with all benefits, to which Executive is entitled through and including the date
that Executive executes this Agreement, and that Executive is not entitled to
any further payments or benefits, other than as set forth below.

 

Thompson Creek will provide Executive with the following additional specified
items as consideration in exchange for this Agreement, including Executive’s
waiver and release of Thompson Creek:

 

20

--------------------------------------------------------------------------------


 

(a)                                  Upon Executive’s execution of this
Agreement and upon expiration of the time period for revocation set forth in
paragraph 11(e) below, Thompson Creek will provide Executive with:  [set forth
applicable consideration provided for in the Amended and Restated Employment
Agreement, depending on the nature of Executive’s termination (e.g., retirement,
without cause, change of control, etc.)]

 

(b)                                 Notwithstanding any other provision in this
Agreement, if (i) on the date of termination of Executive’s employment with
Thompson Creek, any of Thompson Creek’s stock is publicly traded on an
established securities market or otherwise (within the meaning of U.S. Internal
Revenue Code section 409A(a)(2)(B)(i)), and (ii) as a result of such
termination, Executive would receive any payment under this Agreement that,
absent the application of this provision, would be subject to additional tax
imposed pursuant to section 409A(a) of the Code as a result of the application
of section 409A(a)(2)(B)(i) of the Code, then such payment shall be payable on
the date that is the earliest of (i) six (6) months after Executive’s
termination date, (ii) Executive’s death or (iii) such other date as will not
result in such payment being subject to Code section 409A sanctions.

 

(c)                                  It is the intention of the parties that
payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to section 409A of the Code.  To the extent such
potential payments or benefits could become subject to such section, Thompson
Creek shall cooperate to amend the Agreement with the goal of giving the
Executive the applicable economic benefits in a manner that does not result in
such sanctions being imposed.  Thompson Creek does not guarantee or warrant that
such cooperation will result in such sanctions not being imposed.

 

(d)                                 Except as otherwise permitted under Code
section 409A, Thompson Creek shall not accelerate or defer any payment under
this Agreement.

 

(e)                                  Executive will indemnify and hold Thompson
Creek harmless from any costs, liability or expense, including reasonable
attorney’s fees, arising from the taxation, if any, of any amounts received by
Executive pursuant to this Agreement, including but not limited to any penalties
or administrative expenses.

 

4.             Executive Waiver and Release of Thompson Creek.  In exchange for
the consideration set forth in this Agreement, Executive, and Executive’s
representatives, successors and assigns, waive, release and forever discharge
Thompson Creek from any and all claims, demands, damages, losses, obligations,
rights and causes of action, whether known or unknown, including but not limited
to, all claims, causes of action or administrative complaints that Executive now
has or has

 

21

--------------------------------------------------------------------------------


 

ever had against Thompson Creek relating in any way to Executive’s employment or
termination of employment with Thompson Creek.

 

Without limiting the generality of the foregoing terms, the scope of Executive’s
waiver and release under the Agreement specifically includes but is not limited
to: any and all claims for breach of contract and any other claim under the
common law, including but not limited to claims for tort, breach of implied
contract, wrongful discharge, breach of a covenant of good faith and fair
dealing, intentional infliction of emotional distress, or defamation; any and
all claims under any state or local statutory or common law, including but not
limited to claims under the Colorado Anti-Discrimination Act; any and all claims
under any federal statutory or common law, including but not limited to claims
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and 1871, the Equal Pay Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the National Labor Relations Act, the Occupational Safety and
Health Act, the Rehabilitation Act, Executive Order 11246, the Worker Adjustment
and Retraining Notification Act, and employment-related claims under the
Employee Retirement Income Security Act, all as amended, and any and all
regulations under such laws; any and all claims under any Canadian law,
including but not limited to all federal, provincial and local laws; and any and
all claim for damages (including but not limited to claims for compensatory or
punitive damages), injunctive relief, attorney’s fees and costs, and equitable
relief.

 

Executive agrees not to bring any lawsuits against Thompson Creek relating to
the claims that Executive has released and not to accept any damages pursued by
any other entity or person on Executive’s behalf.

 

5.             Reservation of Executive’s Rights.  Nothing contained in this
Agreement waives or releases any rights Executive may have to: (a) continue
group health insurance coverage pursuant to applicable law; (b) receive any
benefits in which Executive may have vested in under any retirement plan;
(c) make any claim for unemployment benefits; (d) make any claim relating to the
validity of this Agreement under the ADEA as amended by the OWBPA (however,
nothing in this Agreement is intended to reflect any party’s belief that the
waiver of Executive’s claims under the ADEA is invalid or unenforceable, it
being the intent of the parties that such claims are waived); (e) file an
administrative charge with the Equal Employment Opportunity Commission (“EEOC”)
(however, Executive agrees that Executive will not be entitled to any further
recovery of any kind from Thompson Creek in the event the EEOC or any other
administrative agency pursues a claim on Executive’s behalf or arising out of
Executive’s administrative charge); (f) to make any claim under workers’
compensation; or (g) to make any other claim that cannot be released by law.

 

6.             Confidentiality of Agreement.  Executive agrees to keep this
Agreement confidential and will not communicate the terms of this Agreement, the
facts or circumstances giving rise to this Agreement, or the fact that such
Agreement exists, to

 

22

--------------------------------------------------------------------------------


 

any third party except, as necessary, Executive’s immediate family, accountants,
or legal or financial advisors, provided that they agree to be bound by this
paragraph 6, or otherwise as required by law or court order.

 

7.             Enforcement.  In the event that there has been a breach of any
provisions of this Agreement by Executive, Thompson Creek will be entitled to
recover reasonable costs and attorneys’ fees in any legal proceeding to enforce
this Agreement.

 

8.             Severability.  If any provision of this Agreement is declared by
any court of competent jurisdiction to be invalid for any reason, such
invalidity shall not affect the remaining provisions of this Agreement, which
shall be fully severable, and given full force and effect.

 

9.             Governing Law and Venue.  This Agreement shall be construed in
accordance with the laws of the State of Colorado.  Any dispute regarding,
relating to or arising under this Agreement or the facts giving rise to the
Agreement shall be litigated in Colorado, and Executive expressly agrees to the
personal and subject matter jurisdiction of the state and federal courts in
Colorado.

 

10.           Entire Agreement.  Thompson Creek and Executive understand and
agree that this Agreement contains all the agreements between Thompson Creek and
Executive relating to Executive’s employment and termination of employment with
Thompson Creek, other than the continuing obligations set forth in the Amended
and Restated Employment Agreement.

 

11.           Acknowledgements.  Executive specifically acknowledges and agrees
that by entering into this Agreement and in exchange for the consideration
described in paragraph 3 above to which Executive otherwise would not be
entitled, Executive is waiving and releasing any and all rights and claims that
Executive may have arising from the Age Discrimination in Employment Act, as
amended, which have arisen on or before the date of execution of this Agreement.

 

Executive further expressly acknowledges and agrees that:

 

(a)                                  EXECUTIVE HAS READ AND UNDERSTANDS THIS
AGREEMENT AND IS ENTERING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

 

(b)                                 Executive understands and agrees that, by
signing this Agreement, Executive is giving up any right to file legal
proceedings against Thompson Creek arising on or before the date of the
Agreement.  Executive is not waiving (or giving up) rights or claims that may
arise after the date the Agreement is executed.

 

(c)                                  EXECUTIVE IS HEREBY ADVISED IN WRITING BY
THIS AGREEMENT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. 
EXECUTIVE REPRESENTS THAT THIS AGREEMENT

 

23

--------------------------------------------------------------------------------


 

HAS BEEN FULLY EXPLAINED BY THE EXECUTIVE’S ATTORNEY, OR THAT EXECUTIVE HAS
WAIVED CONSULTATION WITH AN ATTORNEY, CONTRARY TO THOMPSON CREEK’S
RECOMMENDATION.

 

(d)                                 Executive understands and represents that
Executive has had twenty-one (21) days from the day Executive received this
Agreement, not counting the day upon which Executive received it, to consider
whether Executive wishes to sign this Agreement.  Executive further acknowledges
that if Executive signs this Agreement before the end of the twenty-one (21) day
period, it will be Executive’s personal, voluntary decision to do so and
Executive has not been pressured to make a decision sooner.

 

(e)                                  Executive further understands that
Executive may revoke (that is, cancel) this Agreement for any reason within
seven (7) calendar days after signing it.  Executive agrees that the revocation
will be in writing and hand-delivered or mailed to Thompson Creek.  If mailed,
the revocation will be postmarked within the seven (7) day period, properly
addressed to THOMPSON CREEK METALS COMPANY USA, Attn: Chief Executive Officer,
26 West Dry Creek Circle, Suite 810, Littleton, Colorado 80120 USA; and sent by
certified mail, return receipt requested.  Executive understands that Executive
will not receive any payment under this Agreement if Executive revokes it, and
in any event, Executive will not receive any payment until after the seven
(7) day revocation period has expired.

 

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD THIS ENTIRE AGREEMENT BEFORE
SIGNING IT:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

DATED:

 

 

 

 

 

 

S. Scott Shellhaas

 

 

 

 

 

 

 

 

THOMPSON CREEK METAL COMPANY USA

 

 

 

 

 

 

DATED:

 

 

 

 

24

--------------------------------------------------------------------------------